Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FLEXDESIGN ® VUL A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by ReliaStar Life Insurance Company and its Select*Life Variable Account The Policy Is issued by ReliaStar Life Insurance Company. Is returnable by you during the free look period if you are not satisfied. Premium Payments Are flexible, so the premium amount and frequency may vary. Are allocated to the variable account and the fixed account, based on your instructions. Are subject to specified fees and charges. The Policy Value Is the sum of your holdings in the fixed account, the variable account and the loan account. Has no guaranteed minimum value under the variable account. The value varies with the value of the subaccounts you select. Has a minimum guaranteed rate of return for amounts in the fixed account. Is subject to specified fees and charges, including possible surrender charges. Death Benefit Proceeds Are paid if your policy is in force when the insured person dies. Are calculated under your choice of options: Option 1  the base death benefit is the greater of the amount of insurance coverage you have selected or your policy value multiplied by the appropriate factor described in Appendix A; Option 2  the base death benefit is the greater of the amount of insurance coverage you have selected plus the policy value or your policy value multiplied by the appropriate factor described in Appendix A; or Option 3  the base death benefit is the greater of the amount of insurance coverage you have selected plus premiums paid minus withdrawals taken or your policy value multiplied by the appropriate factor described in Appendix A. Are equal to the base death benefit plus any rider benefits minus any outstanding policy loans, accrued loan interest and unpaid fees and charges. Are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Sales Compensation We pay compensation to broker/dealers whose registered representatives sell the policy. See Distribution of the Policy, page 75 , for further information about the amount of compensation we may pay. Fund Managers Funds managed by the following investment managers are available through the policy: Alliance Bernstein, L.P. BAMCO, Inc. BlackRock Investment Management, LLC Capital Research and Management Company Columbia Management Advisors, LLC Directed Services LLC Evergreen Investment Management Company, LLC Fidelity Management & Research Co. Ibbotson Associates ING Clarion Real Estate Securities L.P. ING Investment Management Advisors, B.V. ING Investment Management Co. J.P. Morgan Investment Management Inc. Julius Baer Investment Management, LLC Legg Mason Capital Management, Inc. Lehman Brothers Asset Management LLC Marsico Capital Management, LLC Massachusetts Financial Services Company Morgan Stanley Investment Management, Inc. (d/b/a Van Kampen) Neuberger Berman, LLC Neuberger Berman Management Inc. OppenheimerFunds, Inc. Pacific Investment Management Company LLC Pioneer Investment Management, Inc. T. Rowe Price Associates, Inc. UBS Global Asset Management (Americas) Inc. Wells Capital Management, Inc. This prospectus describes what you should know before purchasing the FlexDesign ® variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 28, 2008. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Termination of Coverage 58 The Policy's Features and Benefits 3 TAX CONSIDERATIONS 60 Factors You Should Consider Before Tax Status of the Company 61 Purchasing a Policy 6 Tax Status of the Policy 61 Fees and Charges 8 Diversification and Investor Control Requirements 62 THE COMPANY, THE VARIABLE Tax Treatment of Policy Death Benefits 62 ACCOUNT AND THE FIXED ACCOUNT 14 Distributions Other than Death Benefits 63 ReliaStar Life Insurance Company 14 Other Tax Matters 65 The Investment Options 16 ADDITIONAL INFORMATION 68 DETAILED INFORMATION ABOUT General Policy Provisions 68 THE POLICY 20 Distribution of the Policy 75 Purchasing a Policy 21 Legal Proceedings 78 Fees and Charges 25 Financial Statements 79 Death Benefits 32 APPENDIX A A-1 Additional Insurance Benefits 38 APPENDIX B B-1 Policy Value 46 APPENDIX C C-1 Special Features and Benefits 49 MORE INFORMATION IS AVAILABLE Back cover TERMS TO UNDERSTAND The following is a list of some of the key defined terms and the page number on which each is defined: Page Where Page Where Term Defined Term Defined Age 21 Policy Value 46 Fixed Account 4 Preferred Loans 50 Fixed Account Value 46 Segment or Coverage Segment 32 Loan Account 49 Surrender Value 4 Loan Account Value 49 Valuation Date 47 Monthly Processing Date 27 Variable Account 4 Net Premium 3 Variable Account Value 47 Policy Date 21 ReliaStar, we, us, our and the company refer to ReliaStar Life Insurance Company. You and your refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured person's lifetime. State Variations  State variations are covered in a special policy form used in that state.
